Weiss, J.
Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered September 21, 1989, upon a verdict convicting defendant of the crime of sexual abuse in the first degree.
Of the several arguments raised on this appeal, we are required to first address defendant’s contention that County Court erred in summarily denying without a hearing his motion to suppress statements made to the police. In that denial, County Court relied upon the prosecution’s representation of the facts and concluded that defendant’s statement was voluntary. Defendant exercised the leave granted him to reapply prior to the commencement of the trial and, upon reapplication, the motion was again denied after oral argu*945ment upon a finding that the questioning did not take place in a custodial setting. We now rule that defendant should have been granted a Huntley hearing.
The subject statements were given to police officers at the station house as the result of their questioning at a time when defendant was clearly the target of a criminal investigation. A defendant moving pursuant to CPL 710.60 to suppress a statement claimed to have been involuntarily made to a law enforcement officer must be afforded a hearing (People v Mullen, 152 AD2d 260, 269; People v Knights, 124 AD2d 935). Since the failure to grant the hearing may not be deemed harmless error (supra), we withhold determination of the remaining issues raised on this appeal and remit to County Court to conduct a suppression hearing which should be recorded to permit effective review (supra).
Decision withheld, and matter remitted to the County Court of Sullivan County for further proceedings not inconsistent with this court’s decision. Mahoney, P. J., Weiss, Levine, Mercure and Harvey, JJ., concur.